815 F.2d 703
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Julia FISHER, Plaintiff-Appellant,v.MARTIN MARIETTA ENERGY SYSTEMS, INC., Defendant-Appellee.
No. 86-5040.
United States Court of Appeals, Sixth Circuit.
March 3, 1987.

Before KENNEDY, JONES, and NORRIS, Circuit Judges.
PER CURIAM.


1
In her complaint filed in state court on April 22, 1985, and later removed to the district court, plaintiff alleged, among other claims, that her termination by defendant, after over ten years of employment, was the product of retaliation for her having sought workers' compensation benefits.  She appeals the district court's determination that her state cause of action for retaliatory discharge was preempted by federal labor law.


2
Defendant points out that plaintiff filed a grievance, which was ultimately taken to arbitration, and decided in the company's favor.


3
It is clear from the arbitrator's opinion that plaintiff's grievance was treated in the context of a just-cause termination standard by the arbitrator, who phrased the issue as, "Did the company violate the contract by terminating J.A. Fisher ... for excessive absenteeism?"    The arbitrator found that plaintiff was terminated for excessive absenteeism, and that the termination did not violate the collective bargaining agreement.


4
Accordingly, the reason for plaintiff's termination has already been decided.  In the context in which that issue was arbitrated, pretext was a relevant consideration, and plaintiff could have raised retaliation as the real cause for her discharge.  Because the arbitrator found that the real reason for her termination was excessive absenteeism, the arbitration award is res judicata as to any other reason for her termination.


5
It is, therefore, not necessary that we reach the question of whether plaintiff's state cause of action for retaliatory discharge is preempted by federal labor law.


6
The order of the district court, granting defendant's motion for summary judgment and dismissing plaintiff's complaint, is affirmed.